Citation Nr: 0933169	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from October 1943 to June 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the St. Louis, Missouri, Regional Office (RO) which denied 
service connection for both chronic bilateral hearing loss 
disability and chronic tinnitus.  In August 2009, the Vice 
Chairman of the Board advanced the Veteran's appeal on the 
docket upon his own motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss disability for VA purposes 
was not manifested during active service or for many years 
thereafter.  The Veteran's chronic bilateral hearing loss 
disability has not been objectively shown to have originated 
during active service.  

2.  Chronic tinnitus was not manifested during active service 
or for many years thereafter.  The Veteran's tinnitus has not 
been shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326(a), 3.385 (2008).  

2.  Chronic tinnitus was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's application to reopen his claims for 
service connection, the Board observes that the RO issued a 
VCAA notice to the Veteran in May 2007 which informed him of 
the evidence generally needed to support a claim of 
entitlement to service connection and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  

The VA has attempted to secure all relevant documentation.  
The Veteran's complete service treatment documentation is not 
of record.  The report of the Veteran's June 1946 physical 
examination for service separation has been incorporated into 
the claims file.  An August 2007 written statement from the 
National Personnel Record Center (NPRC) indicates that the 
Veteran's service treatment records had been apparently 
destroyed in the 1973 NPRC fire and a search failed to reveal 
either service treatment records or any relevant records from 
the Office of the Surgeon General, Department of the Army 
(SGO).  The Veteran was afforded a VA examination for 
compensation purposes.  The examination report and an 
addendum thereto are of record.  There remains no issue as to 
the substantial completeness of the Veteran's claims.  

All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1; (2006); Shinseki v. 
Sanders, 556 U.S. ___ (2009).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served ninety days or more during a period of war or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system including sensorineural hearing 
loss becomes manifest to a degree of ten percent within one 
year of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

A.  Chronic Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

As noted above, the Veteran's complete service treatment 
documentation is not of record and was apparently destroyed 
through no fault of the Veteran.  The report of the Veteran's 
June 1946 physical examination for service separation has 
been incorporated into the claims file.  At his physical 
examination for service separation, the Veteran A exhibited 
bilateral 15/15 auditory acuity.  Auditory acuity of 15/15 is 
normal.  See Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

The Veteran's service personnel records reflect that he 
served in the Army Air Forces as both an aerial gunner and a 
clerk-typist.  He underwent training which included firing 
turret-mounted machine guns, hand-held machine guns, and 
shotguns.  The Veteran did not serve outside of the 
Continental United States.  

A May 2004 treatment entry from G. R. K., M.D., conveys that 
the Veteran was "doing well without otorrhea, otalgia, or 
hearing loss."  Private audiological records dated in 
September 2005 reflect that the Veteran exhibited bilateral 
hearing loss disability.  

Clinical documentation from Dr. K. dated in February 2007 and 
March 2007 notes that the Veteran complained of bilateral 
hearing loss disability.  Impressions of right ear 
sensorineural hearing loss disability and left ear mixed 
hearing loss disability with acquired stenosis were advanced.  

In his April 2007 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran advanced that he 
sustained hearing loss disability "from [military 
occupational specialty] in service and boot camp."  He 
reported that he had initially manifested hearing loss 
disability in 1944.  

An April 2007 VA treatment record states that the Veteran had 
presented a history of having served as a B-17 tail gunner 
during World War II.  The treating audiologist commented that 
the Veteran had exhibited "bilateral asymmetrical hearing 
loss" in 2005 and on current examination.  

In an undated written statement received in June 2007, the 
Veteran reported that he had served as an aerial gunner and a 
clerk-typist during active service.  He was exposed to 
significant inservice noise exposure include that arising 
from firing 50 caliber machine guns, airplane engines, and 
manual typewriters.  The Veteran clarified that he had 
attended aerial gunnery school and had been assigned to B-17 
and B-29 air crews.  His training was completed on August 14, 
1945, the date of the Imperial Japanese Government's 
capitulation.  

In his October 2007 notice of disagreement, the Veteran 
asserted that service connection was warranted for bilateral 
hearing loss disability as he served "12 months as an aerial 
gunner in the Army."  
At a May 2008 VA examination for compensation purposes, the 
Veteran complained of bilateral hearing loss.  He presented 
"a history of unprotected exposure to hazardous military 
noise" and no significant civilian noise exposure.  The 
Veteran's claims file was not provided for review.  On 
authorized audiological evaluation, the Veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
60
65
LEFT
45
50
65
80
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
The Veteran was diagnosed with right ear sensorineural 
hearing loss disability and mixed left ear hearing loss 
disability.  The examiner commented that "an opinion is not 
being provided as an opinion in the absence of a C-file would 
be resorting to speculation."  

A June 2008 addendum to the May 2008 VA examination report 
indicates that the claims file had been reviewed.  The 
audiological examiner opined that:  

Although his record indicated he was 
exposed to aerial gunfire, it is noticed 
that the Veteran spent his military 
experience in the U.S.A. not in combat.  
He would not likely be exposed to 
frequent gunfire except for the 
occasional practice.  Exposure to gunfire 
does not automatically result in hearing 
loss.  He finished out his tour using a 
typewriter, likely non-electric and not 
listed as a noise hazard.  Review of the 
C-file revealed that on his separation 
physical form (WD AGO Form 38) listing as 
what he thought were service incurred 
problems that may affect him later, he 
did not include a response regarding 
hearing loss and tinnitus.  If he had his 
current loss in the military, it would 
have been noticed and treatment sought 
and likely added to this form as he did 
other conditions.  This yields an 
indication that there were no concerns 
regarding his hearing loss or tinnitus 
upon discharge indicating no loss at 
discharge.  Current research does not 
support the concept of delayed onset of 
hearing loss.  Therefore, any increased 
loss of hearing after discharge is more 
than likely to be due from other factors.  
Also he stated that he first noticed a 
hearing problem 10-15 years ago, too long 
after military service for it to have 
been caused by the military.  It must 
also be remembered that test results 
include a probable middle ear pathology 
in his left ear which would be unrelated 
to his military service and his hearing 
improved with treatment.  It is 
considered that it is less likely than 
not his hearing loss is service 
connected.  

In his July 2008 Appeal to the Board (VA Form 9), the Veteran 
advanced that "the examiner also stated that my hearing loss 
was only from 10 to 15 years ago which is again false."  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  
Initially, the Board observes that the Veteran did not 
participated in combat and does not allege that the claimed 
disability arose during combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) are not for application in 
the instant appeal.  

Chronic hearing loss disability was not objectively shown at 
the Veteran's June 1946 physical examination for service 
separation or for decades thereafter.  The first clinical 
documentation of record of the claimed disability is dated in 
2005, some 59 years after service separation.  No competent 
medical or audiological professional has indicated that the 
Veteran's chronic bilateral hearing loss disability was 
initially manifested in or otherwise originated during active 
service or as the result of his significant inservice noise 
exposure.  Indeed, the examiner at the May 2008 VA 
audiological examination for compensation purposes expressly 
negated the existence of such an etiological relationship in 
his June 2008 addendum to the May 2008 examination report.  

The Veteran asserts that service connection is warranted for 
chronic bilateral hearing loss disability as he experienced 
significant inservice noise exposure while performing 
training as an aerial gunner.  The Veteran's claim is 
supported solely by his own written statements.  The Court 
has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Such evidence is insufficient 
to establish an etiological relationship between the 
Veteran's chronic bilateral hearing loss disability and 
either his inservice noise exposure or active service in 
general.  Therefore, the Board concludes that a preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for chronic bilateral hearing loss 
disability.  

B.  Chronic Tinnitus

The report of the Veteran's June 1946 physical examination 
for service separation makes no reference to chronic 
tinnitus.  

In his April 2007 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran advanced that he 
sustained tinnitus "from [military occupational specialty] 
in service and boot camp."  He reported that he initially 
manifested tinnitus in 1944.  In his October 2007 notice of 
disagreement, the Veteran asserted that service connection 
was warranted for tinnitus disability as he served "12 
months as an aerial gunner in the Army."  

At the May 2008 VA examination for compensation purposes, the 
examiner reported that "the Veteran does not experience 
tinnitus."  The June 2008 addendum to the May 2008 VA 
examination report indicates that the claims file had been 
reviewed.  The audiological examiner commented that:  

Review of the C-file revealed that on his 
separation physical form (WD AGO Form 38) 
listing as what he thought were service 
incurred problems that may affect him 
later, he did not include a response 
regarding hearing loss and tinnitus.  ...  
There was no evidence regarding tinnitus 
as well and indeed during the examination 
[the Veteran] stated he did not 
experience tinnitus.  

In his July 2008 Appeal to the Board (VA Form 9), the Veteran 
advanced that "the examiner responded in the statement of 
the case that I didn't experience tinnitus which is false and 
a pretense on his part and not correct for due process.."  

Chronic tinnitus was not shown during active service or for 
many years thereafter.  No competent medical professional has 
attributed the onset of the claimed disorder to either the 
Veteran's inservice noise exposure or active service in 
general.  Indeed, the examiner at the May 2008 VA 
audiological examination for compensation purposes expressly 
negated the existence of such an etiological relationship in 
his June 2008 addendum to the May 2008 examination report.  

The Veteran advances that he sustained chronic tinnitus as 
the result of her inservice noise exposure.  A veteran is 
generally competent to describe his experience of ringing in 
the ears in service and after service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (providing that ringing in 
the ears is capable of lay observation).  In the instant 
appeal, the Board has some basis to question the Veteran's 
credibility.  While the report of the May 2008 VA 
audiological examination for compensation purposes and the 
June 2008 addendum thereto note that the Veteran denied 
experiencing tinnitus, the Veteran advanced in his July 2008 
substantive appeal that such an assertion was false.  Given 
the absence of any documentation of subjective complaints of 
tinnitus proximate to or for some 60 years after active 
service, the Board finds that the VA examination report to be 
of greater probative value than the Veteran's statements on 
appeal.  Therefore, the Board concludes that a preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for chronic tinnitus.  


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  

Service connection for chronic tinnitus is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


